COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       David Ignacio Cristan v. The State of Texas

Appellate case number:     01-21-00647-CR

Trial court case number: 19-CR-2275

Trial court:               56th District Court of Galveston County

        Court-appointed counsel for Appellant David Ignacio Cristan filed a brief concluding that
this appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant, acting
pro se, subsequently filed a motion requesting access to a copy of the appellate record for use in
preparing a response to his appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313, 315,
318–20 (Tex. Crim. App. 2014). We GRANT the motion.
       We ORDER the trial court clerk, no later than 10 days from the date of this order, to
provide a copy of the record, including the clerk’s record, the reporter’s record, and any
supplemental records, to Appellant. The trial court clerk shall further certify to this Court, within
15 days of the date of this order, the date upon which delivery of the record to the Appellant is
made. Appellant’s brief is due 30 days from the date of delivery of the record.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: June 23, 2022